Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/21 has been entered. 
Response to Amendment
The Examiner acknowledges the arguments and amendments filed on 1/8/21. Claims 3, 32, 33, and 45 have been canceled.  Claims 1 and 2 have been amended.  Claims 1, 2, 4-31, 34-44, and 46-48 are pending rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-8, 10-31, and 34-44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jiang USPA_20040127614_A1 in view of Fritz EP_0752458_A1 (see previously filed machine English translation).
1.	Regarding Claims 1, 2, 4, 5, 7, 8, 10-14, 21-23, 25-31, 34-37, and 44, Jiang discloses a polyolefin adhesive composition that can be used as a coating (mentioned throughout its disclosure) and articles therefrom (Title) that can be used in hot-melt adhesive applications (paragraph 0107) that can comprise flame retardants (corresponds to claimed flame-retardant finish) (paragraphs 0533, 0623, 0689, 0712, 0740, 0754, 0765), polyethylene/polypropylene waxes (corresponds to claimed homopolymer polyolefin waxes) (paragraphs 0453, 0797) in a concentration of up to 30 wt% of said adhesive composition (paragraph 0503) wherein said olefin wax can have a molecular weight of up to 5000 (paragraph 0453) and given the similarities between these and the claimed olefin wax, it would be expected for it to inherently possess overlapping molecular weight, softening temperature, extent of deviation from its original mechanical properties, and viscosity ranges with that of the claimed ranges.  Alternatively, it is well known to polymerize further to obtain different molecular weights based on what properties are desired in the end-product.  These methods are well known in the art and Applicants have not indicated criticality that results in unexpected Jiang further discloses using flame retardants up to 30 wt% of said composition (paragraph 0533).  It would be expected for one of ordinary skill in the art to know how to vary these components with respect to one another depending upon how much flame retardancy is desired in the end product.  Again, Applicants have not indicated criticality that results in unexpected or surprising results.  Jiang further discloses that more than one fire retardant can be used such as halogenated fire retardants, organophosphorus-based flame retardants, ammonium polyphosphate (paragraph 01080) (corresponds to claimed further flameproofing agents), and inorganic flame retardants  (paragraph 1080) in a concentration of up to 30 wt% (paragraph 0565).  Furthermore, Jiang discloses using carbon black in said composition (paragraph 0450) (corresponds to claimed antistatically acting auxiliary conductive antistatic substance) in a concentration of up to 30 wt% (paragraph 0800) as well as hydrocarbon resins that are hydrogenated as a tackifier (corresponds to claimed adhesive resin) in said composition (paragraph 0442) in an amount ranging from 3 to 30 wt% (paragraph 0444).  Jiang also discloses using an amorphous atactic polypropylene having a crystallinity of 20% or less (paragraph 0297) in its composition.  Jiang also discloses its adhesive composition can have a softening temperature from 70 to 100°C and a viscosity of 0.8 Pa.s to 13 Pa.s (paragraph 0988).  Jiang discloses that its adhesives can be used in textile applications (paragraph 0528) which would include generically different types of textiles such as nylon (corresponds to claimed polyamide) and fabrics such as fibers that are noncombustible and glass (paragraph 0489).  Also, Jiang discloses a variety of other fillers (paragraph 0450).
Jiang does not explicitly disclose using expandable graphite in its composition.
3.	Fritz discloses using expanded graphite up to 30% (Claim 4) alongside flame retardants (Claim 5) as a hot-melt adhesive composition (Claims 6 and 11) which can lead to marked increase in fire resistance and delay in the spread of flame in textiles such as carpets (Derwent Abstract and Abstract).  
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the composition, of Jiang, by using expandable graphite, of Fritz.  One of ordinary skill in the art would have been motivated in doing so in order to obtain marked increase in fire resistance and delay in the spread of flame.  
5.	Lastly, although Jiang in view of Fritz does not explicitly disclose said polyolefinic wax being as high as 40 wt%, it would be expected for one of ordinary skill in the art to know how to vary the concentration based upon end-user product specifications.  Applicants have not shown criticality with respect to any surprising and unexpected results occurring at a minimum of 40 wt%.  Finally, given that Jiang discloses using up to 30 wt% of fire retardants and Fritz discloses using up to 30 wt% of expanded graphite with fire retardants, such a range would overlap with Applicants’ claimed synergistic weight ratio range.
6.	Regarding Claims 6 and 24, this a product-by-process limitation for which the Examiner asserts that Applicants have not shown criticality for in a manner in which the properties that would be imparted by the claimed catalyst would result in a markedly different claimed product.
.
Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jiang USPA_20040127614_A1 in view of Fritz EP_0752458_A1 (see previously filed machine English translation), as applied to Claim 1, and further in view of Fell USPA_20100286319_A1.
8.	Regarding Claim 9, Jiang in view of Fritz does not disclose using the claimed flameproofing agent. 
9.	Fell discloses using waxes modified with sterically hindered alkoxyamines that can be used as effective flame retardants (Abstract, paragraph 0009).
10.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the composition, of Jiang in view of Fritz, by using sterically hindered alkoxyamines, of Fell.  One of ordinary skill in the art would have been motivated in doing so in order to obtain effective flame retardancy.
Claims 46-48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jiang USPA_20040127614_A1 in view of Fritz EP_0752458_A1 (see previously filed machine English translation), as applied to Claims 1, 2, 4-8, 10-31, and 34-44, and further in view of Bauer USPA_20080241529_A1.
11.	Regarding Claim 46, Jiang in view of Fritz do not disclose the claimed copolymer or flameproofing agent.
Bauer discloses flameproof adhesive materials (Title) comprising waxes of copolymers of propylene and from 0.1 to 30 wt% of ethylene (paragraph 0185) with diphosphonic acid (see formulas I and II) aluminate (paragraphs 0005, 0035).  Bauer discloses that its invention can lead to non-intumescence, stability at elevated storage temperatures and to hot weathering influences and has a heat resistance (paragraph 0004).
13.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the wax and flameproofing agent, of Jiang in view of Fritz, by using the copolymer wax and diphosphinic acid aluminate, of Bauer.  One of ordinary skill in the art would have been motivated in doing so in order to obtain non-intumescence, stability at elevated storage temperatures and to hot weathering influences and has a heat resistance.  The remaining limitations of instant Claim 46 has been rejected above under the rejection of Claims 1, 2, 4-8, 10-31, and 34-45.
14.	Regarding Claim 47, Jiang in view of Fritz and further in view of Bauer suggests using ammonium phosphate as a flame retardant agent (Jiang:  paragraph 1080).
15.	Regarding Claim 48, Jiang in view of Fritz and further in view of Bauer suggests using aluminum hydroxide (corresponds to claimed flameproofing agent) (Jiang:  paragraphs 0854, 0881, and Claim 272; Bauer:  paragraphs 0268, 0353).
Response to Arguments
Applicant's arguments filed 1/8/21 have been fully considered but they are not persuasive. 
Applicants state:  “However, Fritz clearly teaches using graphite in the form of discrete flakes adhered to a textile with an adhesive.  Indeed, Fritz directs a skilled artisan away from applying a homogenized mixture such as a hot-melt adhesive composition. For example, Fritz discloses on page 1, lines 31-43:  "Until now, however, expanded graphite has only been used as a component of coatable, thermally expandable fire protection masses (DE-OS 38 13 252 and 4135 678) or, in the case of paper production, directly incorporated into the stock (pulp) before sheet formation. Expandable graphite containing spreadable masses are only suitable for flat materials with closed surfaces such as foils and laminates, and they have the disadvantage that they form a continuous, closed layer on the respective substrate, which leads to a considerable increase in the weight of the material"....
And on Page 2, lines 36-42, Fritz discloses: "It is now completely surprising that fibrous materials to which expanded graphite has been applied according to the process according to the invention develop far less flue gas when set on fire than textile materials which have been treated with flame retardants in the conventional manner [a homogenized mixture]."”
The Examiner respectfully submits that although Fritz teaches applying its expanded graphite flakes in a “discrete” manner this does not then immediately indicate that its mixture is heterogeneous.  First, it must be mentioned that the primary reference, of Jiang, discloses forming a homogenous composition (paragraphs 0351, 0352, 0941, 1152).  Fritz was only brought in to modify the addition of expanded graphite into the “homogenous” composition, of Jiang.  Moreover, nowhere does Fritz disclose that its own composition or that the addition of its expanded graphite flakes must be done in a manner that results in a heterogenous composition.  All Fritz states is that it be applied in a “discrete” manner.  However, “discrete” does NOT entail heterogeneity as is well known in the art.  Rather, more often than not, it is more likely to indicate that the composition in fact be homogeneous.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        January 27, 2021